Tilson, Judge:
The three appeals listed above have been submitted for decision upon a stipulation wherein the parties agree that certain items of the merchandise herein are of the same character and description as those covered by the case of United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised values of the rayon parasols covered by these three appeals, less any additions made by the importers by reason of the so-called Japanese consumption tax, represent the export values of such merchandise under the above decision, and that there were no higher foreign values at the time of exportation thereof.
On the agreed facts, I find and hold the proper dutiable export values of the rayon parasols covered by the three appeals listed above to be the values found by .the appraiser, less any additions made by the importers by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.